Simrall, J.:
E. E. Abney recovered judgment in the circuit court of Jasper county against Wilson West, administrator, etc., of J. M. Langston deceased, for $255 82 on the 27th of September, 1866. Some time after this, Abney filed a written suggestion in the form of a petition, asking that the plaintiffs in error, the heirs at law of J. M. Langston, deceased, be made defendants thereto — in which he alleged that execution on his judgment against the administrator had been returned nulla bona — -that the heirs had valuable lands by descent from the intestate, praying that the judgment might be revived against them.
On the 25th of March, A. I). 1867, a writ in the nature of a scire facias was directed to the plaintiffs in error to appear at the next term of the circuit court, and show cause why the judgment should not be revived against them, as heirs of the deceased. At the September term, 1868, of the court, several of the plaintiffs in error, being infants, put in the formal answer, by D. A. Hittle, guardian ad Itbem, to the petition of Abney. Then follows a statement that the scire facias had been duly executed upon all the parties, and that Duncan A. Hittle be appointed guardian ad litem, for Sophia, Ann, William, and James'Langston, minors, “who appear in open court and acknowledge the existence of the judgment. Therefore, it is considered that the judgment be revived against the plaintiffs in error, and that execution issue thereon.”
Errors assigned are: 1st. No judgment was rendered against deceased in his life-time; 2d. Because the heirs were not parties to the original suit; 3d. Because the original judgment is void; 4th, No legal service of scire facias.
*164The counsel for the plaintiffs in error, in argument, questions the correctness of the original judgment. It is well settled that irregularities or errors, which might be sufficient to reverse the judgment on writ of error, cannot be made to avail as defense to the scire facias. McLeod v. Harper, adm’r, [MS. Opinion]; McAfee v. Patterson, 2 S. & M., 595; and that the only pleas that can be put in, are such as rely on matter in bar, subsequent to the judgment, such as discharge, payment, etc.
2d. Can this judgment be revived against the heirs of the intestate ? The right to revive is dependent on the condition whether real assets liable to the satisfaction of this judgment have descended to these heirs; the single object being to reach the lands. Lands, sub modo, are chargeable with all the debts of a decedent — or, i*ather the right to subject them, on certain terms, exists. The mode is pointed out by the law. If there be a judgment recovered against the intestate, in his life-time, satisfaction may be had out of the lands descended, through proceedings on scire facias. This becomes necessary, because new parties are to be made chargeable with the judgment. Davis v. Helm, 3 S. & M., 35. If it appears of record, that the real estate descended, is not liable to the judgment, then there is no right to revive against the heirs. It is well settled by adjudications that the judgment against the administrator or executor, binds only the goods and chattels, and that the lands cannot be sold under it. The legal representative succeeds, by representation, to the legal ownership of the personalty. As to the lands, he takes neither title or interest, and has no concern with-them, except as power over them is conferred upon Mm by law, for certain purposes. “No person can be made defendant to an execution, by subsequent proceedings, who is not chargeable with the debt or demand.” 2 Lord Raymond, 768; N. O. J. & G. N. R. R. Co. v. Rollins, admr., 36 Miss. Rep., 384; Treadwell v. Herndon, 41 Miss. Rep., 48. The very lucid reasoning oí the Chief -Justice, in the case of Smith & Montgomery v. Winston & Sanson, 2 How., 603-4-5, goes on the idea that *165the heir must have his day in court, in order to show that the lands ought not to be subjected to the debt, nor is there foundation for the proceeding, if the lands cannot be sold to satisfy the judgment — case just cited. Dye v. Bartlett, 7 How., 224; Com. Bank of Manchester v. Kendall, 13 S & M., 280. There being no right to subject the lands descended to the heirs of the intestate, to the satisfaction of the judgment against his administrator, the judgment of the circuit court is reversed.
And ordered here that the Scire Facias be Dismissed.